871 F.2d 1096
10 U.S.P.Q.2d 1557
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ECOLOCHEM, INC., Plaintiff-Appellee,v.MOBILE WATER TECHNOLOGY CO., Defendant-Appellant.
No. 88-1550.
United States Court of Appeals, Federal Circuit.
Feb. 24, 1989.

Before MARKEY, Chief Judge, FRIEDMAN, Circuit Judge, and EDWARD D. RE, Chief Judge.1
MARKEY, Chief Judge.
DECISION
Mobile Water Technology Co.  (Mobile) appeals from an order of the United States District Court for the Eastern District of Arkansas (Henley, J.)2  enjoining Mobile from infringement of U.S. Patent No. 4,556,492 ('492).  We affirm.

OPINION

1
Mobile has not met its burden on appeal.  In a well reasoned and well written opinion, the district court properly determined that the '492 patent had not been shown to be invalid.  Mobile has not shown reversible error in the district court's finding that Bechtel and Martinola fail as anticipatory references because neither discloses all the elements of the invention as they are set forth in the claims at issue.   W.L. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1554, 220 USPQ 303, 313 (Fed.Cir.1983), cert. denied, 469 U.S. 851 (1984).  Nor has Mobile shown reversible error in the district court's obviousness analysis, which reflects a fully adequate consideration of the inquiries set out in Graham v. John Deere, 383 U.S. 1, 17, 148 USPQ 459, 467 (1966).



1
 The Honorable Edward D. Re, Chief Judge of the United States Court of International Trade, sitting by designation


2
 The Honorable J. Smith Henley, Senior Circuit Judge for the United States Court of Appeals for the Eighth Circuit, sitting by designation